 



Exhibit 10.18
RESTRICTED STOCK AGREEMENT
     THIS RESTRICTED STOCK AGREEMENT (this “Agreement”) is made as of the
                     day of                     , 200      (the “Date of
Grant”), between CONCHO RESOURCES INC., a Delaware corporation (the “Company”),
and                                          (the “Director”).
     1. Award. Pursuant to the CONCHO RESOURCES INC. 2006 STOCK INCENTIVE PLAN
(the “Plan”), as of the Date of Grant,                      shares (the
“Restricted Shares”) of the Company’s common stock, par value $0.001 per share,
shall be issued as hereinafter provided in the Director’s name subject to
certain restrictions thereon. The Restricted Shares shall be issued upon
acceptance hereof by the Director and upon satisfaction of the conditions of
this Agreement. The Director acknowledges receipt of a copy of the Plan, and
agrees that this award of Restricted Shares shall be subject to all of the terms
and provisions of the Plan, including future amendments thereto, if any,
pursuant to the terms thereof.
     2. Definitions. Capitalized terms used in this Agreement that are not
defined below or in the body of this Agreement shall have the meanings given to
them in the Plan. In addition to the terms defined in the body of this
Agreement, the following capitalized words and terms shall have the meanings
indicated below:
     (a) “Change of Control” shall mean:
     (i) a merger of the Company with another entity, a consolidation involving
the Company, or the sale of all or substantially all of the assets of Company to
another entity if, in any such case, (1) the holders of equity securities of the
Company immediately prior to such transaction or event do not beneficially own
immediately after such transaction or event equity securities of the resulting
entity entitled to 50% or more of the votes then eligible to be cast in the
election of directors generally (or comparable governing body) of the resulting
entity in substantially the same proportions that they owned the equity
securities of the Company immediately prior to such transaction or event or
(2) the persons who were members of the Board immediately prior to such
transaction or event shall not constitute at least a majority of the board of
directors of the resulting entity immediately after such transaction or event;
     (ii) the dissolution or liquidation of the Company;
     (iii) when any person or entity, including a “group” as contemplated by
Section 13(d)(3) of the Exchange Act, other than an Excluded Person acquires or
gains ownership or control (including, without limitation, power to vote) of
more than 50% of the combined voting power of the outstanding securities of the
Company; or
     (iv) as a result of or in connection with a contested election of
directors, the persons who were members of the Board immediately before such
election shall cease to constitute a majority of the Board.

 



--------------------------------------------------------------------------------



 



For purposes of the preceding sentence, (1) “resulting entity” in the context of
a transaction or event that is a merger, consolidation or sale of all or
substantially all assets shall mean the surviving entity (or acquiring entity in
the case of an asset sale) unless the surviving entity (or acquiring entity in
the case of an asset sale) is a subsidiary of another entity and the holders of
common stock of the Company receive capital stock of such other entity in such
transaction or event, in which event the resulting entity shall be such other
entity, and (2) subsequent to the consummation of a merger or consolidation that
does not constitute a Change of Control, the term “Company” shall refer to the
resulting entity and the term “Board” shall refer to the board of directors (or
comparable governing body) of the resulting entity.
     (b) “Disability” shall mean that, in the determination of the Board in its
discretion, the Director is permanently and totally unable to serve as a member
of the Board as a result of any medically determinable physical or mental
impairment as supported by a written medical opinion to the foregoing effect by
a physician selected by the Board (unless the Board determines that such medical
opinion is not necessary).
     (c) “Earned Shares” means the Restricted Shares after the lapse of the
Forfeiture Restrictions without forfeiture.
     (d) “Excluded Person” means Chase Oil Corporation, Yorktown Partners LLC,
and their respective affiliates. For purposes of this Section 2(d), (i) an
“affiliate” of an entity means any other person or entity that, directly or
indirectly, controls, is controlled by or is under common control with, such
specified entity through one or more intermediaries or otherwise, and (ii)
“control” means, where used with respect to any person or entity, the
possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of such person or entity, whether
through the ownership of voting securities, by contract or otherwise, and the
terms “controlling” and “controlled” have correlative meanings.
     (e) “Forfeiture Restrictions” shall have the meaning specified in Section
3(a) hereof.
     3. Restricted Shares. The Director hereby accepts the Restricted Shares
when issued and agrees with respect thereto as follows:
     (a) Forfeiture Restrictions. The Restricted Shares may not be sold,
assigned, pledged, exchanged, hypothecated or otherwise transferred, encumbered
or disposed of, and in the event of termination of the Director’s membership on
the Board for any reason other than death or Disability, the Director shall, for
no consideration, forfeit to the Company all Restricted Shares. The prohibition
against transfer and the obligation to forfeit and surrender Restricted Shares
to the Company upon termination of membership on the Board as provided in the
preceding sentence are herein referred to as the “Forfeiture Restrictions.” The
Forfeiture Restrictions shall be binding upon and enforceable against any
transferee of Restricted Shares.
     (b) Lapse of Forfeiture Restrictions. Provided that the Director has
continuously served as a member of the Board from the Date of Grant through the
lapse date described in this sentence, the Forfeiture Restrictions shall lapse
with respect to 100% of the Restricted Shares on the earlier of (i)
                    , 20     , (ii) the date upon which a Change of Control
occurs, or

- 2 -



--------------------------------------------------------------------------------



 



(iii) the date upon which the Director’s membership on the Board is terminated
by reason of death or Disability.
     (c) Certificates. A certificate evidencing the Restricted Shares shall be
issued by the Company in the Director’s name, pursuant to which the Director
shall have all of the rights of a stockholder of the Company with respect to the
Restricted Shares, including, without limitation, voting rights and the right to
receive dividends (provided, however, that dividends paid in shares of the
Company’s stock shall be subject to the Forfeiture Restrictions and further
provided that dividends that are paid other than in shares of the Company’s
stock shall be paid no later than the end of the calendar year in which the
dividend for such class of stock is paid to stockholders of such class or, if
later, the 15th day of the third month following the date the dividend is paid
to stockholders of such class of stock). The Director may not sell, transfer,
pledge, exchange, hypothecate or otherwise dispose of the stock until the
Forfeiture Restrictions have expired, and a breach of the terms of this
Agreement shall cause a forfeiture of the Restricted Shares. The certificate
shall be delivered upon issuance to the Secretary of the Company or to such
other depository as may be designated by the Committee as a depository for
safekeeping until the forfeiture of such Restricted Shares occurs or the
Forfeiture Restrictions lapse pursuant to the terms of the Plan and this
Agreement. On the Date of Grant, the Director shall deliver to the Company a
stock power, endorsed in blank, relating to the Restricted Shares. Upon the
lapse of the Forfeiture Restrictions without forfeiture, the Company shall cause
a new certificate or certificates to be issued without legend (except for any
legend required pursuant to applicable securities laws or any other agreement to
which the Director is a party) in the name of the Director in exchange for the
certificate evidencing the Restricted Shares.
     (d) Corporate Acts. The existence of the Restricted Shares shall not affect
in any way the right or power of the Board or the stockholders of the Company to
make or authorize any adjustment, recapitalization, reorganization or other
change in the Company’s capital structure or its business, any merger or
consolidation of the Company, any issue of debt or equity securities, the
dissolution or liquidation of the Company or any sale, lease, exchange or other
disposition of all or any part of its assets or business or any other corporate
act or proceeding. The prohibitions of Section 3(a) hereof shall not apply to
the transfer of Restricted Shares pursuant to a plan of reorganization of the
Company, but the stock, securities or other property received in exchange
therefor shall also become subject to the Forfeiture Restrictions and provisions
governing the lapsing of such Forfeiture Restrictions applicable to the original
Restricted Shares for all purposes of this Agreement, and the certificates
representing such stock, securities or other property shall be legended to show
such restrictions.
     4. Withholding of Tax. To the extent that the receipt of the Restricted
Shares or the lapse of any Forfeiture Restrictions results in compensation
income or wages to the Director for federal, state or local tax purposes, the
Director shall deliver to the Company at the time of such receipt or lapse, as
the case may be, such amount of money as the Company may require to meet its
minimum obligation under applicable tax laws or regulations, and if the Director
fails to do so, the Company is authorized to withhold from any cash or stock
remuneration (including withholding any Restricted Shares or Earned Shares
distributable to the Director under this Agreement) then or thereafter payable
to the Director any tax required to be withheld by reason of such resulting
compensation income or wages. The Director acknowledges and agrees that the
Company is making no representation or warranty as to the tax consequences to
the Director

- 3 -



--------------------------------------------------------------------------------



 



as a result of the receipt of the Restricted Shares, the lapse of any Forfeiture
Restrictions or the forfeiture of any Restricted Shares pursuant to the
Forfeiture Restrictions.
     5. Status of Stock. The Director agrees that the Restricted Shares and
Earned Shares issued under this Agreement will not be sold or otherwise disposed
of in any manner which would constitute a violation of any applicable federal or
state securities laws. The Director also agrees that (a) the certificates
representing the Restricted Shares and Earned Shares may bear such legend or
legends as the Committee deems appropriate in order to reflect the Forfeiture
Restrictions and to assure compliance with the terms and provisions of this
Agreement and applicable securities laws, (b) the Company may refuse to register
the transfer of the Restricted Shares or Earned Shares on the stock transfer
records of the Company if such proposed transfer would constitute a violation of
the Forfeiture Restrictions or, in the opinion of counsel satisfactory to the
Company, of any applicable securities law, and (c) the Company may give related
instructions to its transfer agent, if any, to stop registration of the transfer
of the Restricted Shares.
     6. Membership on the Board. Nothing in the adoption of the Plan, nor the
award of the Restricted Shares thereunder pursuant to this Agreement, shall
confer upon the Director the right to continued membership on the Board or
affect in any way the right of the Company to terminate such membership at any
time. Any question as to whether and when there has been a termination of the
Director’s membership on the Board, and the cause of such termination, shall be
determined by the Board or its delegate, and its determination shall be final.
     7. Notices. Any notices or other communications provided for in this
Agreement shall be sufficient if in writing. In the case of the Director, such
notices or communications shall be effectively delivered if hand delivered to
the Director or if sent by registered or certified mail to the Director at the
last address the Director has filed with the Company. In the case of the
Company, such notices or communications shall be effectively delivered if sent
by registered or certified mail to the Company at its principal executive
offices.
     8. Entire Agreement; Amendment. This Agreement replaces and merges all
previous agreements and discussions relating to the same or similar subject
matters between the Director and the Company and constitutes the entire
agreement between the Director and the Company with respect to the subject
matter of this Agreement. This Agreement may not be modified in any respect by
any verbal statement, representation or agreement made by any employee, officer,
or representative of the Company or by any written agreement unless signed by an
officer of the Company who is expressly authorized by the Company to execute
such document.
     9. Binding Effect; Survival. This Agreement shall be binding upon and inure
to the benefit of any successors to the Company and all persons lawfully
claiming under the Director. The provisions of Section 5 shall survive the lapse
of the Forfeiture Restrictions without forfeiture.
     10. Controlling Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of Texas, without regard to conflicts of
law principles thereof, or, if applicable, the laws of the United States.

- 4 -



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Company has caused this Agreement to be duly
executed by an officer thereunto duly authorized, and the Director has executed
this Agreement, all as of the date first above written.

                  CONCHO RESOURCES INC.
 
           
 
  By:                  
 
      Name:    
 
           
 
      Title:    
 
                        DIRECTOR

SPOUSAL CONSENT
     Director’s spouse, if any, is fully aware of, understands and fully
consents and agrees to the provisions of this Agreement and its binding effect
upon any marital or community property interests he/she may now or hereafter
own, and agrees that the termination of his/her and Director’s marital
relationship for any reason shall not have the effect of removing any Restricted
Shares and Earned Shares otherwise subject to this Agreement from coverage
hereunder and that his/her awareness, understanding, consent and agreement are
evidenced by his/her signature below.

     
 
   
 
  Signature of Spouse  
 
   
 
  Printed Name of Spouse

- 5 -